Case 1:21-cr-00037-TNM Document 35 Filed 06/21/21 Page 1 of 1

NOTICE OF APPEARANCE IN A CRIMINAL CASE

CLERK’S OFFICE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
WASHINGTON, D.C. 20001

UNITED STATES OF AMERICA

vs. Criminal Number

21-00037-TNM

Timothy Hale-Cusanelli
(Defendant)

 

TO: ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT | APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.

| AM APPEARING IN THIS ACTION AS: (Please check one)

 

[a] CJA RETAINED FEDERAL PUBLIC DEFENDER
\ Cignature)

PLEASE PRINT THE FOLLOWING INFORMATION:

Jonathan Crisp 83505

(Attorney & Bar ID Number)
Crisp and Associates

(Firm Name)

4031 N. Front St

(Street Address)

Harrisburg, PA 17110

(Cig) (State) (Zip)

117-412-4676

(Telephone Number)

 

 

 

 

 
